DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed on 03/11/2021 has been entered.
Claims 1-4, 6,  and 11-19 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 03/11/2021, regarding 35 USC §103 rejection have been considered, they are not persuasive.
Applicant argues that Qui’s teachings of processing a request that belongs to a session fails to disclose the creation of a new SIP session when the request for the new SIP session is associated with a different SIP session with an interaction identifier (page 9).
Examiner respectfully disagrees. As claimed in claim 1, “receiving, …a request for a new Session Initiation Protocol (SIP) session… determining whether the request comprises an interaction identifier, wherein the interaction identifier is associated with a different SIP session”. Qiu teaches at 1102, a request can be received, …At 1104, it can be determined whether an overload condition exists…at 1110, an app session ID of the request is identified. …At 1112, the app session ID can be compared with a stored list of app session IDs. at 1114, it can be determined whether a match is found for the app session ID of the request in the list [Fig. 11, ⁋⁋ 0075-0076]. 
Since, claim 1 recites “the interaction identifier is associated with a different SIP session”, and claim 2 recites, “…the different SIP session comprising a currently active SIP session that has been previously established…”, therefore, under broadest reasonable interpretation, the examiner interpreted that the new request is continuation of an active SIP session that has been previously established.  Therefore, Examiner is not persuaded and contends that the applied reference of Qiu appears to teach the applicant’s claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. US 2011/0295996 (hereafter “Qiu”) in view of Pollutro et al. US 20090328186 (hereafter "Pollutro") further in view of Braudes US 2012/0259925 (hereafter "Braudes").

Regarding Claim 1, Qiu teaches a system, comprising: a processor; and a network interface to a communications network (Fig. 14); and 
wherein the processor, upon receiving, via the network interface, a request for a new Session Initiation Protocol (SIP) session ([⁋ 0004], processing a Session Initiation Protocol (SIP) request) performs: determining whether a server is in a Deny New Service (DNS) mode  ([⁋ 0036], “…the overload protection component 104 can be employed to selectively drop or reject requests received at the HSS, during overload conditions. …the request that has been initiated by a new ; 
upon determining the server is not in DNS mode, accepting the request (Fig. 11, ⁋ 0075 teach if determined that the HSS is not overloaded, then at 1106, the request can be processed);
upon determining the server is in DNS mode, determining whether the request comprises an interaction identifier, wherein the interaction identifier is associated with a different SIP session [⁋ 0037], the overload protection component can extract app session IDs from the incoming requests at the HSS and compare the app session ID of each incoming request with the app session IDs stored in the database to determine whether the request is part of a different communication session that has been previously processed. If the app session ID of an incoming request is stored within the database, the overload protection component 104 can assign a higher priority to the incoming request as compared to a request whose app session ID does not exist within the database. …the incoming requests whose app session ID exits in the database can be processed while those whose app session ID does not exist in the database can be rejected or dropped. [Fig. 11, ⁋⁋ 0075-0076], teach at 1104, it can be determined whether an overload condition exists at the HSS. If determined that the HSS is overloaded, then at 1110, ; 
upon determining the server is in DNS mode and the request for the new SIP session does comprise the identifier, accepting the request ([⁋ 0008], …receiving a request, the request can contain a unique app session id. If an overload condition is detected, then the app session ID of the request is compared with a stored list of app session IDs. If a match is found, the request can be processed. [Fig. 11, ⁋⁋ 0075-0076] teach at 1104, it can be determined whether an overload condition exists at the HSS. If determined that the HSS is overloaded, then at 1108, an app session ID can be extracted from the request. At 1112, the app session ID can be compared with a stored list of app session IDs. Further, at 1114, it can be determined whether a match is found for the app session ID of the request in the list. If a match is found [i.e. which means that the request for the session does comprise the identifier], at 1118, a high priority can be assigned to the ;
Although, Qiu teaches upon determining the server is in DNS mode and request which is initiated by a new communication session, denying the request (the overload protection component identifies those requests that are initiated by a new communication session, the HSS can drop/reject the requests [⁋⁋ 0006-0007]). However, Qiu does not explicitly teach upon determining the request is devoid the identifier, denying the request.
However, Pollutro teaches upon determining the request is devoid the identifier, denying the request ([⁋⁋ 0104, 0106], A determination may be made as to whether the message contains an embedded session identifier. If the message does not contain an embedded session identifier [i.e. devoid the identifier], it can be rejected according to the rules in place for messages without embedded session identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether a request contain a session identifier, if not reject the request as taught by Pollutro, because it would allow to verify status of a request based on the embedded session identifier.
wherein accepting the request comprises process the request (If an overload condition is detected, then the app session ID of the request is compared with a stored list of app session IDs. if a match is found, the request can be processed [⁋ 0008]). However, Qiu in view of Pollutro do not explicitly teach accepting the request comprises establishing the new SIP session between a requesting device and a resource device via the communications network.
Braudes teaches accepting the request comprises establishing the SIP new session between a requesting device and a resource device via the communications network (⁋⁋ 0056-0059, Fig. 5 illustrates when a message is received [step 504], an IM client 102a sends an instant message to the SIP instant messaging server 104 to be sent to another IM client 102c….determine whether a conversation ID is included in the message [step 506], verify the conversation ID with stored conversation ID in the archive [step 508], upon finding messages associated with the same conversation ID retrieve the message information [step 516] and ⁋ 0060 teaches the message relay first create a SIP session between the sender and the recipient. Then, send the current IM message and the previous messages from the conversation thread to the recipient, in step 518 (emphasis added)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine received request 

Regarding Claim 2, Qiu teaches the system of claim 1, wherein the determination of whether the request comprises the interaction identifier further comprises determining whether the interaction identifier is associated with the different SIP session comprising a currently active SIP session that has been previously established between the requesting device and the resource device ([Fig. 11, ⁋ 0074] …on detecting the overload condition, at 1004, an incoming request can be analyzed. For example, an app session ID can be extracted from the request and compared with a list of app session IDs stored in a database. At 1006, it can be determined whether the incoming request is part of a call processing session. If a match is found in the database for the app session ID, it can be determined that the incoming request is part of a call processing session that has been previously processed by the HSS).

Regarding Claim 7, Qiu teaches the system of claim 1, wherein the server comprises disparate systems managed by signals provided, via the network interface, from the processor ([Fig. 14, ⁋⁋ 0106-0107], when used in a LAN networking environment, the computer 1402 is connected to the local network 1452 through a wired and/or wireless communication network interface or adapter 1456. The adapter 1456 can facilitate wired or wireless communication to the LAN 1452).

Claim 16 and 17 are rejected under the same rationale as claims 1 and 2, since they recite substantially identical subject matter. 

Claims 3-4 and 18-19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Qiu in view of Pollutro and  Braudes, further in view of Liu, US 2012/0195413 (hereafter “Liu”).

Regarding Claim 3, Qiu in view of Pollutro and Braudes do not explicitly teach the system of claim 2, wherein the new SIP session and the currently active SIP session each utilize an application layer implementation and the application layer implementation is different between the new SIP session and the currently active SIP session.
However, Liu teaches wherein the new SIP session and the currently active SIP session each utilize an application layer implementation and the application layer implementation is different between the new SIP session and the currently active SIP session ([⁋ 0002], the session initiation protocol (SIP) is one type of telephony signaling protocol. In general, SIP is an application-layer control protocol for managing telecommunication sessions between end users. [Fig. 2 ⁋⁋ 0018-0019], telephony endpoint 12 is designated as a SIP-enabled endpoint and  the data endpoint 14 uses HTTP(S) in conjunction with hypertext markup language (HTML) for the data communications. [⁋ 0023], …the telephony endpoint 102 is capable of managing data communications (e.g., HTTP(S)/HTML services) within the context of the telephony services (e.g., a voice call). [⁋ 0037], …allows for the transfer of voice (or video) calls /sessions to HTTP(S)/HTML based services, but also it facilitates the transfer in the return direction from HTTP(S)/HTML based services to voice (or video) calls by maintaining the SIP session state. Therefore, those skilled in the art would be realized that two different application layer sessions can be implemented for two communication session (for voice and data)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement two different application layer protocol to establish two different communication session as taught by Liu as a useful way to communicate data and voice in two 

Regarding Claim 4, Qiu in view of Pollutro and Braudes do not explicitly teach the system of claim 3, wherein one of the new SIP session and the currently active SIP session comprise the application layer implementation utilizing Hypertext Transfer Protocol (HTTP)).
However, Liu teaches one of the new SIP communication session and currently active SIP session comprise the application layer implementation utilizing Hypertext Transfer Protocol (HTTP)) ([⁋ 0002], the session initiation protocol (SIP) is one type of telephony signaling protocol. In general, SIP is an application-layer control protocol for managing telecommunication sessions between end users. [Fig. 2, ⁋⁋ 0018-0019], …telephony endpoint 12 is designated as a SIP-enabled endpoint and  the data endpoint 14 uses HTTP(S) in conjunction with hypertext markup language (HTML) for the data communications.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hypertext Transfer Protocol (HTTP) to establish SIP communication session as taught by Liu as a useful way to communicate data in a SIP communication session.

Claims 18-19 are rejected under the same rationale as claims 3-4, since they recite substantially identical subject matter. 

Claim 5 and 8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Qiu in view of Pollutro and Braudes, further in view of De Jager et al. US 2012/0246293 (hereafter “De Jager”).

Regarding Claim 5, Qiu teaches the system of claim 1, wherein the processor, upon determining the server is not in DNS mode, creates the interaction identifier ([⁋ 0042], …an "App Session ID" is created and added to the Diameter interfaces between HSS 202 and its clients within the IMS system 208. [Fig. 4, ⁋⁋ 0050-0052], Diameter message 400 that includes an AVP 418, created for communicating an app session ID. The app session ID can include a unique value associated with multiple requests to HSS for an SIP request). 
However, Qui in view Pollutro and Braudes do not explicitly teach replies to the requesting device with the interaction identifier.
De Jager teaches replies to the requesting device with the interaction identifier ([Fig. 4, ⁋⁋ 0073, 0077] …when a HyperText Transfer Protocol (HTTP) 
Therefore, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide the interaction ID to the requesting device in the reply of the request as taught by De Jager, because it would facilitate to communicate data for a session based on the interaction ID as a reference.

Regarding Claim 8, Qiu in view of Pollutro and Braudes do not explicitly teach the system of claim 1, wherein the server provides the interaction identifier to the requesting device.
However, De Jager teaches the server provides the interaction identifier to the requesting device (Fig. 4, ⁋⁋ 0073, 0077 teach when a HyperText Transfer Protocol (HTTP) request to be sent to that web server, the web server generates an interaction ID and the web server returns the interaction ID to the client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interaction ID to the requesting device by the server as taught by De Jager because it would facilitate to keep track of communicate data for a session based on the interaction ID as a reference.

Claims 6 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Qiu in view of Pollutro and Braudes, further in view of Bao et al. US 2017/0171200 (hereafter “Bao”).

Regarding Claim 6, Qiu in view of Pollutro and Braudes do not explicitly teach the system of claim 1, wherein the request for the new SIP session comprises a callback Uniform Resource Locator (URL).
However, Bao teaches the request for the new SIP  session comprises a callback Uniform Resource Locator (URL) ([⁋ 0055], request may include a callback URL. See, also ⁋⁋ 0056, 0061, 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a callback URL in the request as taught by Bao as an advantageous addition to provide a two-factor authentication process required by client application server in order for user device to gain access to the services offered by client application server (Bao, ⁋ 0052).

Claim 20 is rejected under the same rationale as claims 5-6, since they recite similar subject matter.



Regarding Claim 9, Qiu in view of Pollutro and Braudes do not explicitly teach, however, Sisalem teaches the system of claim 1, wherein determining whether the server is in the DNS mode comprises forwarding the request to the server and receiving a DNS reply in response ([⁋ 0047], …indicates that a server that is not capable of serving new requests, e.g., because it is overloaded, could reject incoming messages by sending a 503 (service unavailable) reply back to the sender of the request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the server is overloaded based on the response of a request that indicates service is unavailable as taught by Sisalem because it would allow to offer mechanisms for handling overload situation to provide QoS.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Qiu in view of Pollutro and Braudes, further in view of Dolan et al. US 2013/0021904, (hereafter “Dolan”).

Regarding Claim 10, Qiu teaches  the system of claim 1, further comprising the processor, upon determining the server is in DNS mode and the request is devoid the interaction identifier (As aforementioned in claim 1).
Although, Qiu teaches a prioritization component assign a priority to an incoming request based on an analysis of monitored information. The prioritization component implement various priority based policies to select requests to be rejected or dropped. The prioritization component assign a priority based on a type of request (⁋ 0058). If the incoming message is determined to be part of a call processing session, a high priority can be assigned to the request and the incoming request can be processed based on its high priority for processing. However, if the incoming message is determined not to be part of a partially processed call processing session then a low priority for processing can be assigned to the request, the incoming request can be rejected and/or dropped to reduce overload (⁋ 0074). However, Qiu in view of Pollutro and Braudes do not explicitly teach, but Dolan teaches further determining whether the request comprises a priority greater than a previously determined threshold priority and, when determined in the affirmative, accepting the request and, when determined in the negative, denying the request (emphasis added) ([⁋⁋ 0016, 0051], …if the priority of the accessing device is equal to or greater than the threshold, the network element 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grant access based on the priority of the request as taught by Dolan as an predictable alternative to determine whether accept or reject a request when the server is in congested or overloaded state based on the priority.

Claims 11 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over  Braudes in view of  De Jager further in view of Qiu and Pollutro.

Regarding Claim 11, Braudes teaches a method, comprising, issuing a first request for a first communication Session Initiation Protocol (SIP) session between a requesting device and a resource device via a network wherein the first communication SIP session is hosted by a server; in response to the first request, initiating the first SIP communication session comprising an exchange of computer encoded and decoded data between the requesting device and the resource device via the network ([⁋ 0041], The term "communication session," "IM session," or "IM conversation" refer to any communication or set of ;
at a later time, after the first communication SIP session has been initiated, issuing a second request for a second communication SIP session between the requesting device and the resource device via the network, the second request comprising the interaction identifier; and wherein accepting the second request further comprises initiating the second communication session comprising the exchange of computer encoded and decoded data between the requesting device and the resource device via the network ([⁋ 0049], The user can resume an IM conversation [i.e. communication session] that was previously started. user may type in or enter a conversation ID, in the conversation ID to resume a previous IM conversation. [⁋⁋ 0056-0060], Fig. 5 shows in step 504, an IM client sends an instant message [i.e. a second request] 
Although, Braudes teaches a conversation ID is create a new conversation ID for a conversation which currently has no conversation ID [⁋ 0058]. However, Braudes does not explicitly teach in response to the first request, receiving an interaction identifier.
 De Jager teaches in response to the first request, receiving an interaction identifier ([Fig. 4, ⁋⁋ 0073, 0077], teach when a HyperText Transfer Protocol (HTTP) request to be sent to that web server, the web server generates an interaction ID and the web server returns the interaction ID to the client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interaction ID in response to the first request as taught by De Jager as a predictable 
Braudes in view of De Jager do not teach determining whether the server is in a Deny New Service (DNS) mode; upon determining the server is not in DNS mode, accepting the second request
However, Qiu teaches  determining whether the server is in a Deny New Service (DNS) mode; upon determining the server is not in DNS mode, accepting the second request ([⁋ 0036], “…the overload protection component 104 can be employed to selectively drop or reject requests received at the HSS, during overload conditions. …the request that has been initiated by a new communication session can be dropped and/or rejected”. [Fig. 11, ⁋ 0075], teach at 1102, a request can be received, at the HSS, from an HSS client. At 1104, it can be determined whether an overload condition [i.e. DNS mode] exists at the HSS. If determined that the HSS is not overloaded, then at 1106, the request can be processed); upon determining the server is in DNS mode, further determining whether the second request comprises an interaction identifier, wherein the interaction identifier is associated with a different SIP session ([Fig. 11, ⁋⁋ 0075-0076], teach at 1104, it can be determined whether an overload condition exists at the HSS. If determined that the HSS is overloaded, then at 1110, an app session ID of the request is identified. Typically, the app session ID is embedded , and accepting the second request when the interaction identifier is present ([⁋ 0008], teaches receiving a request, the request can contain a unique app session id. If an overload condition is detected, then the app session ID of the request is compared with a stored list of app session IDs. If a match is found, the request can be processed. [Fig. 11, ⁋⁋ 0075-0076], teach at 1104, it can be determined whether an overload condition exists at the HSS. If determined that the HSS is overloaded, then at 1108, an app session ID can be extracted from the request. At 1112, the app session ID can be compared with a stored list of app session IDs. Further, at 1114, it can be determined whether a match is found for the app session ID of the request in the list. If a match is found [i.e. which means that the request for the session does comprise the identifier], at 1118, a high priority can be assigned to the request. Further, at 1120, a policy can be applied to determine whether the request can be processed or not. If it is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether server is in overload condition and not accepting any new request, only accepting request for an existing session  as taught by Qiu, because it would allow to achieving desired service performance in overload conditions.
Although Qiu teach, denying the second request when the session ID included in the request does not match with a list of stored session ID (Fig. 11, ⁋⁋ 0075-0076), however, Braudes in view of De Jager and Qiu do not explicitly teach denying the second request when the interaction identifier is absent.
Pollutro teaches denying the second request when the interaction identifier is absent ([⁋⁋ 0104, 0106], A determination may be made as to whether the message contains an embedded session identifier. If the message does not contain an embedded session identifier [i.e. devoid the identifier], it can be rejected according to the rules in place for messages without embedded session identifiers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether a request contain a session identifier, if not reject the request as taught by Pollutro, because it would allow to verify status of a request based on the embedded session 

Regarding Claim 14, Braudes teaches The method of claim 11, wherein at least one of the request for the first communication SIP session and the request for the second communication SIP session comprises a computer formatted message ([⁋ 0060], teaches the message relay 206 may first create a SIP session between the sender and the one or more recipients. Then, the message relay 206 can send the current IM message, provided in the message interface 402, and the previous messages from the conversation thread, provided from the archive interface 204, to the recipient(s)).

Claims 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over  Braudes in view of  De Jager, Qiu and  Pollutro, further in view of Liu.

Claims 12-13 are rejected under the same rationale as claims 3-4.

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over  Braudes in view of  De Jager, Qiu and  Pollutro, further in view of Dolan.

Regarding Claim 15, Braudes in view of De Jager, Qiu and  Pollutro do the method of claim 11, wherein at least one of the request for the first communication SIP session and the request for the second communication session comprises a priority indicia.
However, Dolan teaches wherein at least one of the request for the first communication SIP session and the request for the second communication SIP session comprises a priority indicia ([⁋ 0018], teaches the connection request includes information indicating an unauthenticated priority of the accessing device. [⁋⁋ 0044-0045], teach a network element receives a connection request from a device and the network element obtains a priority of the device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the present application was filed to include a priority indicia in the request so that grant access based on the priority of the request as taught by Dolan as an predictable alternative to indicates the importance of the request for service.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/AARON N STRANGE/          Primary Examiner, Art Unit 2419